Citation Nr: 0810769	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  06-30 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and wife


ATTORNEY FOR THE BOARD

J. D. Watson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
September 1970, to include combat service in Vietnam. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 RO decision, which 
denied service connection for a bilateral hearing loss 
disability.  In August 2007, the Board reopened the veteran's 
claim for service connection and remanded it for additional 
development.  It now returns for appellate consideration.

The veteran testified before the undersigned at an April 2007 
videoconference hearing.  A transcript has been associated 
with the file.


FINDINGS OF FACT

1.  The veteran experienced acoustic trauma during his combat 
service in Vietnam.

2.  The evidence clearly and unmistakably shows that the 
veteran had a right ear hearing loss disability at entry to 
service, and there was no permanent aggravation of that 
disability during service.

3.  The veteran currently has a left ear hearing loss 
disability; however, the preponderance of the evidence is 
against a causal link between the veteran's current left ear 
hearing loss and any incident in service, including exposure 
to acoustic trauma during combat service.


CONCLUSIONS OF LAW

1.  A right ear hearing loss disability was not incurred in 
or aggravated by service, and sensorineural hearing loss of 
the right ear may not be presumed to have been incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 
3.385 (2007).

2.  A left ear hearing loss disability was not incurred in or 
aggravated by active service, and sensorineural hearing loss 
of the left ear may not be presumed to have been incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.

Prior to initial adjudication of the veteran's claim, a 
letter dated in November 2004 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  The veteran was aware that 
it was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The November 2004 letter also told 
the veteran to provide any relevant evidence in his 
possession.  See Pelegrini II, at 120-121.

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to his claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

In this case, the veteran has been afforded multiple VA 
medical examinations to determine whether he had a bilateral 
hearing loss disability that could be directly attributed to 
service, most recently in October 2007.  Further examination 
or opinion is not needed on the claims because there is 
sufficient evidence to decide the claim.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated in 
the line of active military duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In addition, an organic disease of the nervous system such as 
sensorineural hearing loss will be presumed to have been 
incurred in or aggravated by service if it had become 
manifest to a degree of 10 percent or more within one year of 
the veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that "the threshold for normal hearing is 
from 0 to 20 dB [decibels], and higher threshold levels 
indicate some degree of hearing loss."  See Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  The Court, in Hensley, 5 
Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does 
not preclude service connection for a current hearing 
disability where hearing was within normal limits on 
audiometric testing at separation from service if there is 
sufficient evidence to demonstrate a relationship between the 
veteran's service and his current disability.  The Board 
notes that the Court's directives in Hensley are consistent 
with 38 C.F.R. § 3.303(d) which provides that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R.§ 3.303(d).

A claim for service connection generally requires: (1) 
competent evidence of a current disability; (2) proof as to 
incurrence or aggravation of a disease or injury in service, 
as provided by either lay or medical evidence, as the 
situation dictates; and (3) competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Layno v. Brown, 6 Vet. App. 465 (1994).

The Board notes that, for injuries or diseases alleged to 
have been incurred in combat, 38 U.S.C.A. § 1154(b) provides 
a relaxed evidentiary standard of proof to determine service 
connection.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); 
Gregory v. Brown, 8 Vet. App. 563 (1996).  Specifically, VA 
regulations provide that, in the case of any veteran who has 
engaged in combat with the enemy in active service during a 
period of war, satisfactory lay or other evidence that an 
injury or disease was incurred or aggravated in combat will 
be accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions, or 
hardships of service, even though there is no official record 
of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d); see generally Peters v. Brown, 6 Vet. App. 
540, 543 (1994).

The analysis required by 38 U.S.C.A. § 1154(b), however, 
applies only as to whether an injury or disease was incurred 
or aggravated at that time, i.e., in service.  It does not 
apply to the questions of whether there is a current 
disability or a nexus connecting any current disability to 
service.  See Collette, Gregory, supra.  The provisions of 38 
C.F.R. § 1154(b) do not obviate the requirement that a 
veteran submit medical evidence of a causal relationship 
between his current condition and his military service.  Wade 
v. West, 11 Vet. App. 302 (1999).  

The veteran contends that he has a bilateral hearing loss 
disability that resulted from acoustic trauma during service.  
The veteran was awarded a Purple Heart after being wounded by 
shrapnel from an exploding booby trap in July 1969.  There is 
no record of complaints, findings, or treatment for hearing 
loss pursuant to this incident.  However, the veteran states 
that he suffered a temporary loss of hearing following the 
explosion, and he contends that his current hearing loss 
disability is due to that explosion during service.

Although the veteran's statements that he suffered temporary 
hearing loss following a combat explosion are accepted as 
fact, the Board nevertheless has a duty to determine whether 
there is a causal relationship between the veteran's current 
condition and his military service.  See id.

For the reasons that follow, the Board concludes that service 
connection is not warranted.



a.  Right Ear

At the veteran's induction examination, conducted in March 
1968, the veteran reported no problems with his ears, and the 
examiner noted that the veteran's ears were normal.  However, 
on audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
N/A
40

The Board notes that every veteran shall be taken to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of examination, acceptance, and enrollment.  
38 C.F.R. § 3.304(b) (2007).  A veteran who served during a 
period of war, as the veteran in this case, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on entrance medical examination.  
38 U.S.C.A. § 1111 (West 2002).  Where there is "clear and 
unmistakable" evidence that the injury or disease claimed 
pre-existed service, the presumption does not attach, and the 
issue becomes whether the disease or injury was aggravated 
during service.  Id.

In this case, the veteran's induction examination shows that 
he had a right ear hearing loss disability for VA purposes at 
the time of his induction, and thus the presumption of 
soundness does not attach for that condition.  The veteran 
shall be considered to have had a right ear hearing loss 
disability prior to service.  

Since a right ear hearing loss disability was shown prior to 
service, as discussed above, the veteran cannot bring a claim 
for service connection for that disorder, but he may bring a 
claim for service-connected aggravation of that disorder.  
Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  In that 
case, 38 U.S.C.A. § 1153 applies and the burden falls on the 
veteran to establish aggravation.  See Jensen v. Brown, 19 
F.3d 1413, 1417 (Fed. Cir. 1994).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 
3.306.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995). 

At the veteran's separation examination, conducted in August 
1970, the veteran reported experiencing hearing loss, but the 
examiner noted that the veteran's ears were normal.  On 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
N/A
40
Whispered voice testing conducted at that examination showed 
15/15 for both ears.  

In sum, service medical records show that the veteran had a 
right ear hearing loss disability upon induction.  Upon 
separation, the veteran's right ear hearing acuity was noted 
as being the same (i.e. 40 decibels at 4000 Hertz).  Thus, 
despite the veteran's contentions to the contrary, the 
service medical records show that his right ear hearing 
acuity actually remained the same during service and did not 
undergo a worsening.

There is clear evidence of current hearing loss of the right 
ear, as evidenced by multiple VA examinations.  38 C.F.R. 
§ 3.385. 

Regarding nexus between current disability of the right ear 
and service, there are several opinions on file which address 
this matter.  In September 2000, the VA examiner provided an 
etiology opinion.  In that opinion, the examiner stated that 
the veteran had an existing mild high frequency hearing loss 
on induction and had the same type of hearing loss on 
separation.  In other words, there was no inservice 
aggravation of hearing loss.  It was concluded that the 
veteran's hearing loss was less likely than not due to 
acoustic trauma during service.  

In February 2006, the veteran submitted a private 
audiological opinion.  In that opinion, the private 
audiologist noted: the veteran's combat service, the 
veteran's allegation that he temporarily lost hearing during 
service, and the veteran's post-service occupation as a 
welder.  The audiologist concluded that acoustic trauma 
during service most likely aggravated and significantly 
contributed to the veteran's current hearing loss, and that 
the veteran's occupational noise exposure post-service was 
not a contributing factor to his hearing loss.

In June 2006, VA requested a medical opinion in light of the 
veteran's submission of a private audiological opinion.  In 
his own opinion, the VA audiologist reviewed the findings in 
the private audiological opinion, noted that the veteran had 
some preexisting hearing loss, and found that the service 
medical records showed that it did not increase during 
military service.  In addition, the VA audiologist also noted 
that the veteran had a significant history of non-service 
noise exposure.  He stated that the private audiological 
opinion amounted to mere speculation and concluded that the 
veteran's hearing loss disability was less likely than not 
due to in-service noise exposure.

Following an October 2007 VA examination, it was determined 
that the veteran's audiometric readings during service showed 
no hearing deterioration from induction to discharge and, in 
fact, showed a slight improvement.  Consequently, the 
examiner concluded that the veteran's hearing loss was less 
likely than not caused by, or a result of, noise exposure 
during service.

In sum, despite the veteran's exposure to acoustic trauma 
during service, the preponderance of the evidence is against 
a finding that the veteran's right ear hearing loss 
disability was aggravated as the result of any in-service 
acoustic trauma.  The evidence against the veteran's claim 
for service connection consists of three negative VA 
audiological opinions, as well as service medical records 
showing that the veteran's right ear hearing acuity remained 
the same from induction to separation. 

The evidence in favor of service connection consists of a 
private audiological opinion and the veteran's own 
statements, both of which associate his hearing loss 
disability to service.  The Board finds that the private 
audiological opinion is outweighed by the multiple VA 
opinions to the contrary as well as the actual inservice 
evidence failing to show an increase in disability during 
active duty.  In addition, the veteran, as a lay person, has 
not been shown to be capable of making medical conclusions; 
thus, his statements regarding causation are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
the Board concludes that service connection for a right ear 
hearing loss disability is not warranted.

The evidence in this case is not so evenly balanced as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance of the evidence is 
against the veteran's claim, and it must be denied.  See 
Gilbert, supra.

b.  Left Ear

As mentioned above, at his March 1968 induction examination, 
the veteran reported no problems with his ears, and the 
examiner noted that the veteran's ears were normal.  Pure 
tone thresholds, in decibels, were as follows:



HERTZ



500
1000
2000
3000
4000
LEFT
5
0
0
N/A
35

At the veteran's separation examination, conducted in August 
1970, the veteran reported experiencing hearing loss, but the 
examiner noted that the veteran's ears were normal.  On 
audiogical evaluation, pure tone thresholds, in decibels, 
were as 
follows:



HERTZ



500
1000
2000
3000
4000
LEFT
0
0
0
N/A
0

In essence, the service medical records show that his hearing 
acuity in the left ear improved during service (i.e., 
improving from 35 decibels at 4000 Hertz on induction 
examination to 0 decibels at 4000 Hertz on separation 
examination.)

There is no evidence of left ear hearing loss from 1970 to 
1999.  In October 1999, the veteran submitted private 
audiological reports, which included audiological results 
from between 1994 and 1999, showing moderately severe left 
ear hearing loss.  38 C.F.R. § 3.385.  

Despite the veteran's exposure to acoustic trauma during 
service, the preponderance of the evidence is against a 
finding that the veteran's left ear hearing loss disability 
is the result of that in-service acoustic trauma.  The 
evidence against the veteran's claim for service connection 
consists of three negative VA audiological opinions, 
discussed in great detail, above, as well as service medical 
records showing that the veteran's left ear hearing actually 
improved from induction to separation.  Furthermore, the 
first evidence showing that the veteran had a left ear 
hearing loss disability for VA purposes is a private 
audiological report showing audiometric results from between 
1994 and 1999.  The passage of many years between discharge 
from active service and the medical documentation of a 
claimed disability weighs heavily against a claim of service 
connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  The 
evidence in favor of service connection consists of a private 
audiological opinion and the veteran's own statements, both 
of which associate his hearing loss disability to service.  
The Board finds that the private audiological opinion is 
outweighed by the multiple VA opinions to the contrary as 
well as the lack of a disability on separation from service, 
and the length of time between service and the first 
diagnosis of a hearing loss disability.  In addition, the 
veteran, as a lay person, has not been shown to be capable of 
making medical conclusions; thus, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Consequently, the Board concludes that 
service connection for a left ear hearing loss disability is 
not warranted.

The evidence in this case is not so evenly balanced as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance of the evidence is 
against the veteran's claim, and it must be denied.  See 
Gilbert, supra.


ORDER

Service connection for a bilateral hearing loss disability is 
denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


